DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kunimitsu et al. (JP 2016/169381) using the English machine translation provided in the IDS of December 14, 2020 for the citations below, in view of Yasunaga et al. (US 2018/0346710).
Regarding claim 1: Kunimitsu et al. teaches an epoxy resin composition comprising an aromatic epoxy resin having at least 3 glycidyl groups in one molecule (para. 15) in an amount of 20-80 parts per 100 parts by mass of the total epoxy resins 
While Kunimitsu et al. does not teach the viscosity of the composition at 100 C, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).
Kunimitsu et al. does not teach the type of sulfone used. However, Yasunaga et al. teaches an aromatic polysulfone (abstract) having a reduced viscosity of 0.18-0.28 dL/g (para. 93). Kunimitsu et al. and Yasunaga et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the aromatic polysulfone of Yasunaga et al. in the composition of Kunimitsu et al. and would have been motivated to do so to balance the properties of heat resistance, strength, rigidity, and flowability.
Kunimitsu et al. also does not teach the glass transition temperature of the cured product.  However, Yasunaga et al. teaches the cured product has a glass transition temperature higher than 200 °C (table 4). At the time of the invention a person having ordinary skill in the art would have found it obvious to formulate the composition with the high glass transition temperature of Yasunaga et al. and would have been motivated to do so to affect the cure properties of the composition. 
Regarding claim 2: Kunimitsu et al. teaches the trifunctional epoxy can be triglycidyl-m-aminophenol (para. 20), which has an EEW of 92.
Regarding claim 3: Kunimitsu et al. teaches the basic claimed composition as set forth above. Not disclosed is the content of the phenolic hydroxyl group in component (C).  However, Yasunaga et al. teaches the aromatic polysulfone has hydroxyl groups in a concentration of 160-320 µmol/g (para. 112).  At the time of the invention a person having ordinary skill in the art would have found it obvious to increase the phenolic hydroxyl group concentration and would have been motivated to do so to increase the toughness of the resin, as evidenced by Yasunaga et al. (para. 111).
Regarding claim 4: Kunimitsu et al. teaches diaminodiphenyl sulfone (para. 27).
Regarding claim 5: Kunimitsu et al. teaches 4,4’-diaminodiphenyl sulfone (para. 84).
Regarding claim 7: Kunimitsu et al. does not teach that there is any trimer in component (A).
Regarding claim 8: Kunimitsu et al. teaches a prepreg with impregnated reinforcing fiber (para. 89).
Regarding claim 9: Kunimitsu et al. teaches carbon fiber (para. 89).
Regarding claim 10: Kunimitsu et al. teaches a molded body formed by curing the prepreg (para. 75).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kunimitsu et al. (JP 2016/169381) using the English machine translation provided in the IDS of December 14, 2020 for the citations below, in view of Yasunaga et al. (US .
Regarding claim 6: Kunimitsu et al. teaches the basic claimed composition as set forth above.  Not disclosed is a mixture of 4,4’-diaminodiphenyl sulfone with 3,3’-diaminodiphenyl sulfone, where the mixture contains more of the 4,4’ isomer. However, Wang et al. teaches a mixture of 3,3’-DDS and 4,4’-DDS and containing more of the 4,4’ isomer (para. 42). Kunimitsu et al. and Wang et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin prepregs.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the mixture of diaminodiphenyl sulfone of Wang et al. in the composition of Kunimitsu et al. and would have been motivated to do so to reduce the amount of SO2 emissions, as evidenced in Wang et al. (para. 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767